DFFICE   OFTHEATTORNEYGENERALOFTEXAS
                                   AUSTIN

QLULO c. MANW
 A-.-

         ~Bon. e.
         haking
         Ail&in,
Boa. 2. aoowtt, PO&o t


       who M notmJRbor8of th* ?mdmlRonna       syotu,
       ma& bmklng lnotltutfom ktag inottrwatolltl~o
       of th*Stata of Tmxoo bx rirtaoof lm Actof t&o
       44th kglolaturo.
                If an lrotrrunt lubJ.atto tha tar Ikpoo.4
       by th%l     shouldk .oth,      111.1 or rooordodwith -
       out tb m&ml     ata~~o belly lttaehed thonto, rool(L
       oaoh rogiotratlonbe ralld and ltier tlr r lo thoa& tha
       lnotrlmentpld boon all7 stamped..
          Ikld a. B. Ro. 84 omondeaAr?llola  to4v0,8w1ooa
Olrll atotutoo. After prwldw       for the 1    of 0 tox 09 ton
mnto (lo*)on looh.Qno&&rod        ($100.00)i%.aro after the
$lrot ho uMQrod ((200.00)DolIoroon aertaln&%a* and eb-
ligotloao qooured By oortoln liens ii&d for rooord in the
Oeunty Qlork'o ettloo,. tho b1l.I than rontolmotha  tollowlngt
            l~rrThlowotlaa 'mm11 not        apply to lmtrrrr-
       -atO, mot.8, or ether obll~tloa8 taken by or
       on boholt of the TJaltd St&** ar of the 8tote et
       Toxa0,Qou        eorperok yonayorlaotrumntall
       of tb, watt0   1 st0t0~~~~   tat8fad0 0r ~XOO~ %I
       mlna        out l uov        DWPOOO  a8 wsweoeed%t
                     the GO~~ao of tho UnitedSt fa      f
      t&El" 8loturo of the Stats of Texao, a& f&%w
         rwooaoo
       ~bllgotloao                                     or
      ,-aotrumontouourd by llang on eropo oridrum or
       agrloultural produoto, or to llrertookor iarm Sm-
       plomatha (UadorooorLag pro)
            both thlo and the    pnoedirrg llmlnlstr o tlo
                                                       o? tlm
                                                            u
Attommy Qeaoraltm oiilo*        have lx p r 80the
                                              0e& opinion   that




            ueldhon to #a ilw thet1l.n laotrumuto      ta8B
b             Eo nk o lre not mbjoot
    y Batlbrali                      to the hxi Thio ononro
     ur noond gonotton,lo wall a0 your ilrot, lnoof8r o8
                                       .~
        . .
*   ’




              BOB.
                 1L.eoooett,
                          w            E

                        Artiol..49d,8arlo.dclrll Btatutao,aa omndod ln
              1957, roads aa follows:
                            '@Alllorporatlmo onakd mder      this tltlo lrw
                      hereby deolared to k l  ho r 6 ed tho pablloOH, and
                                                     rlth
                      shall k under &a*     Ocintroland be oubjeot to ooah
                      le&lolatlonas the Legislatoramy amaot ior tho goworn-
                      y&and     re lotion of luoh banklaginotltntlonolm thlo
                            . Suei? eorporotlono shall be doemod to bo hutru-
                      mntalltleo and lgeno1.o of theStab Government    rad
                      lheU,bo ohorged with the duty, when lowfull 4ool&mated
                      tlaeroto,                         for tho pub1Io funds of
                                  to aot 80 (ropooltorioo
                      thl8 &at., ad of any couBt     , niullalpallt~,citr, Toua
                      O? vilbt50,    Of St w -bdiT L iOIl Within th. 8tot0, in
                      lo o o tb a w oith
                                      o th elo wsof thla Btata gootornl~dopea-
                      itorioo Of prbllo fada ~01 liotlng or horoaftorto
                                                         k furthor lherged
                                                  @#sit for tho,State or
                                      Tam ot fllloga,or my oabdlrlo~on
                                      apolirtqrustlo to do sad mpm roam-
                  able oompeaoatlon   therotur. Tha.rlghto prltllogeoaad
                    oaoro ooatomd by the termo oi this dt.1.%o corpora-
                  tlams taklmgidrontoga therwt or lnoorporot hereuuaer
                  ore to ba hold lubJaotto the r&&W of the Lag 9 aldaro,
                  ta omad, altar or reform the me*      hory oorpormtl~
                  oporatln&a bonkla&buo~oo &m Toxoo uudor a aborter
                  lithorlsodby tblo &ate prior to the doptlon of the
                  Conmtltutlonof 1676, ohall ba labJoot to oil the pro-
                  t~oiono a thl8    title. A8lmndd Aoto 1937, 45th
                  3.06.. p. 409, oh. ?A%, 8 1.”
                       fa 08Baootlonwith the dutk8 of State EonLo aa
              dopooltorloofor the Mot0 and tor oltleo wo 0100 r8trr to
              hrtiole SSt, tS5, and -59 to P.566,Rovbed Olrll Statutes,
              It ray h aonooded that luoh bqmko we ogenoieoand instruman-
              tolltleo of tho Btate, mad ln mopoat to the aoto mentionadla
              the ltatutooretmrredto lmaodlakly aboto are lotlag ls mmh.
              Uo eo nnolto o o do
                                to ths view that 8uoh thidgo~    their
              awry aot a0 king on0 whloh lo r r ieo  out a 6OVOrMOXh1 pur-
                08 as lxproooed in the &to of the faglol~ture. Olaarly,
              E a Logiolatoru did not lntondto make a blanketlxomptlon
              Of 8n     liia instrument8 takoa by agenotes and iaatrumental-
              iti** of ttio stute. Ontha other hand, it10 plda   thatlt
              woo intended to exempt onlJ those lnotnmonto token br ouoh
              agenaiao In oarrylngout m ~vernmental 9ur~ooeas exmeooed
Bon. e. aooortt,~Pago 4



$I!oome AOt ot th8 kR~OIOt?UOL   Othwwios, tho ~norrtionia
the toxin6 statute of the words Just above underoooroh would
hwe bean worse t&n uoml~oo. To k entitled to thr lo iu p tlo n,
on lnotmamonttOkm by 0 Mot. Bunk moot be in oarr lag out a
~ormontnl     urpooels lxprooood In an Aot of tha lo6i8lOttuO.
10 hare ken ilooaoolrythaw 8toto Ronko rhloh lr o not mom-
kro of the JoderolRooenr Syotra.
             On Rwe8ber tl, 1936,Itan.2. Ii.Rromdhurot,thon
~AoolotnntAttorney   tJonero1,lddroooodto Iion.CharlieLook-




la r r y iw
         o ut0& 0o r o r c purpo00
                             u a o ~ta
                                     00l
                                       lsp no o o In
                                                  d 0o m0
                                                       hot
Of UOa@808  o r o ithe ~giOlOttU0.
           Wo bellerathe oboe lab8kntlell moworo tho slrot
tour  ot 7our queotlono. Wo hoto not ltteqIedto umwer the
flrth qtuotion, *in00 it ooouroto 01 that thm quaotlon08
.towhetherthr moordotlon at UI unotnm)odta+ablrlnotrumant
would lo no tltu~oonOtruotfro notion,lo a prit880onb.
                                      Terr truly voaro